Case: 16-10608    Date Filed: 02/06/2017   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-10608
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 8:15-cv-00545-SDM-EAJ


NASSOR MOORUTS BEY,
ex relatiore Victor Leon Washington, in Propria Persona, sui juris,
NURA A.N.H. WASHINGTON BEY,
ex relatione Nura A. Washington,

                                                              Plaintiffs-Appellants,

                                      versus

HILLSBOROUGH COUNTY,
DAVID GEE,
d/b/a Sheriff, Chief Executive & Law Enforcement Officer of the County, et al.,
CITY OF TAMPA et al.,
BOB BUCKHORN,
d/b/a Mayor, In individual capacity,
STEPHEN HILES,
Badge # 47126, In individual capacity,
W.C. HARRISON,
Badge # 47304, In individual capacity,
KRISTEN BALL,
ELISE ZAHN,


                                                             Defendants-Appellees.
                 Case: 16-10608        Date Filed: 02/06/2017        Page: 2 of 5


                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                       (February 6, 2017)

Before MARCUS, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

       Nassor Mooruts Bey and Nura A.N.H. Washington Bey appeal from the

district court’s dismissal of their claims against Kristen Ball and Elise Zahn,

Hillsborough County Sheriff’s Jail personnel. 1 The district court determined that

the Beys had failed to serve Ball and Zahn within the time required by Federal

Rule of Civil Procedure 4(m) or the court’s order giving the Beys an additional 20

days to complete service. Because the district court did not abuse its discretion in


       1
          In an earlier order, the district court dismissed the Beys’ claims against other
defendants. Although the Beys argue in their briefs that the district court erred in dismissing
these claims against the other defendants, their notice of appeal identified only the district court’s
order dismissing their claims against Ball and Zahn. “Although we generally construe a notice
of appeal liberally, we will not expand it to include judgments and orders not specified unless the
overriding intent to appeal these orders is readily apparent on the face of the notice.” Osterneck
v. E.T. Barwick Indus., Inc., 825 F.2d 1521, 1528 (11th Cir. 1987). Here, the Beys’ notice of
appeal does not on its face manifest an overriding intent to appeal any orders but those relating to
the Beys’ claims against Ball and Zahn. Although we liberally construe a pro se party’s
pleadings, we “require[] them to conform to procedural rules.” Moton v. Cowart, 631 F.3d 1337,
1340 n.2 (11th Cir. 2011). We will therefore not review any orders that were not specified in the
Beys’ notice of appeal. See Fed. R. App. P. 3(c)(1)(B) (requiring a notice of appeal to “designate
the judgment, order, or part thereof being appealed”). But even if we were to consider the Beys’
improperly appealed claims, they fail because the district court properly dismissed them for
failure to state a claim upon which relief could be granted.


                                                  2
                Case: 16-10608      Date Filed: 02/06/2017     Page: 3 of 5


dismissing the claims on the ground that the Beys gave no adequate reason for

their failure to timely serve Ball and Zahn, we affirm.

           The Beys allege in this action that police officers stopped and unlawfully

searched, arrested, and detained Mr. Bey on his way to work, unlawfully

confiscated his vehicle, and subjected him to various other constitutional

deprivations. On August 21, 2015, the Beys filed a third amended complaint

adding claims against defendants Ball and Zahn, alleging that they violated his

Eighth Amendment rights by subjecting him to degrading and unnecessary

treatment.

           After filing the third amended complaint, the Beys failed to serve Bell and

Zahn within 120 days as Rule 4(m) required. 2 At that point, the district court

entered an order directing the Beys to serve Ball and Zahn and file proofs of

service by January 26, 2016. When the Beys failed to meet this deadline, the

district court dismissed their claims against Ball and Zahn.

           “[W]e review for abuse of discretion a court’s dismissal without prejudice

of a plaintiff's complaint for failure to timely serve a defendant under Rule 4(m).”

Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009)

(internal quotation marks omitted). We will “affirm unless we find that the district

       2
         Subsequently, Rule 4(m) was amended to reduce the period to 90 days. See Fed. R.
Civ. P. 4(m) advisory committee’s notes to 2015 amendment.



                                              3
                Case: 16-10608       Date Filed: 02/06/2017       Page: 4 of 5


court has made a clear error of judgment, or has applied the wrong legal standard.”

Id. (internal quotation marks omitted).

           Under the applicable Federal Rules of Civil Procedure in effect at the

time, the Beys had 120 days to serve their summons and complaint on Ball and

Zahn. See Fed. R. Civ. P. 4(c)(1) (pre-2015 amendments). Rule 4(m) provided

that if a plaintiff failed to serve a complaint within 120 days, “the court—on

motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time.” Fed. R. Civ. P. 4(m) (pre-2015 amendments). Rule 4(m) requires a court to

extend the time for service, however, if the plaintiff establishes “good cause for the

failure.” Id. “Good cause exists only when some outside factor[,] such as reliance

on faulty advice, rather than inadvertence or negligence, prevented service.”

Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1281 (11th Cir. 2007)

(alteration in original) (internal quotation marks omitted).

           On appeal, the Beys argue that the district court abused its discretion by

dismissing their claims because they were in the process of serving Ball and Zahn

and have continued to try to do so. But the record reflects that the Beys made only

one attempt to serve Ball and Zahn, which was unsuccessful.3 Because the Beys


       3
         The Beys argue that Ball and Zahn’s joinder was not necessary to “accord complete
relief among existing parties” under Federal Rule of Civil Procedure 19(a), suggesting that even


                                                4
                Case: 16-10608       Date Filed: 02/06/2017       Page: 5 of 5


never served Ball and Zahn within the time required by Rule 4(m) or the district

court’s extension and have failed to show good cause for their failure to do so, the

district court did not abuse its discretion in dismissing the Beys’ claims against

Bell and Zahn.

          For these reasons, the district court’s dismissal of the Beys’ claims against

Ball and Zahn is affirmed.

          AFFIRMED.




if they failed to serve Bell and Zahn their claims against the remaining defendants should be
allowed to proceed. But as we explained above, the Beys’ notice of appeal limited this appeal to
the district court’s order dismissing their claims against Bell and Zahn.



                                               5